Citation Nr: 0028610	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  99-22 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to basic eligibility for benefits administered by 
the Department of Veterans Affairs.



ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

This appeal arose from a December 1997 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
which the RO determined that the appellant did not meet the 
basic eligibility requirements for entitlement to VA benefits 
because he had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.


FINDING OF FACT

In October 2000, the Board was notified by the appellant's 
spouse that the appellant died on February [redacted], 2000.


CONCLUSION OF LAW

Because of the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 2000); 38 C.F.R. 
§ 20.1302 (1999). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In October 2000, while this case was pending before the 
Board, the Board was informed that the appellant had passed 
away in February 2000.  A copy of the Certificate of Death 
has been associated with the appellant's claims folder.

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2000); 
38 C.F.R. § 20.1302 (1999).

In her September 2000 communication to the Board, the 
appellant's widow stated an intent to "pursue his appeal".  
However, for the reasons stated above, the appeal must be 
dismissed.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the appellant.  38 C.F.R. 
§ 20.1106 (1999).


ORDER

The appeal is dismissed due to the death of the appellant.



		
	Barry F. Bohan
	Veterans Law Judge
	Board of Veterans' Appeals



 

